Fourth Court of Appeals
                                 San Antonio, Texas
                                 Thursday, February 17, 2022

                                     No. 04-21-00547-CV

                                      STATE of Texas,
                                         Appellant

                                              v.

 William MCMANUS, in his official capacity as the Chief of San Antonio Police Department,
                                      Appellees

                  From the 45th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2021-CI-00942
                       Honorable Mary Lou Alvarez, Judge Presiding


                                       ORDER
       In this accelerated appeal, appellee’s brief originally was due on February 22, 2022. On
February 16, 2022, appellee filed an unopposed motion requesting a twenty-day extension of
time.
       The motion is GRANTED, and appellee’s brief is due no later than March 14, 2022.



                                                   _________________________________
                                                   Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of February, 2022.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court